OFFICE         OF     THE ATTORNEY       GENERAL   OF TEXAS
                  I            i:.:~.;,
                                    .(2 ,p ..,’ ; AUSTIN~,   .      i

-c-                      _,.      .        ‘1
 &m---T--




                                                                   recent'date request-'
       ilag SOUP opini                                             tionC The factual
                                                                    the following para-


                                           orations )las con-
                                          s physical proper-
                                   f.n the.supply business~
                                   an tPatlllaotI.ng
                                                   a.slmilar
                                    dsslres to cease ~thhe
                                t ijartictllarpext oi its
                                ed.onwzth    suck equip&mlt
                           propertFekc' .As a part oP,the
                           olrdmto   seowe the puzwhaser
             in the acquisition of Uics good tiilX.,eta.,
             It agrsee not to transact business    df the
             character sold Pop a stipulated period vith-
             in a specified territory.     5:desire to sub-',
             mlt to yonibr   your advice the qtiestion of
             whether or not such contract Win      violation
             of the Anti-trust Laws of the State of Texas."
    Xo&able



                                                                       1 9l
                                                                          23
                                                                          :
    reads t.




                                                               the :    :i
                                  tranrpcmatlon, sale oppur-
         chase of m%mh%nd1se,      produoe or~~commodities, or
         the busines~,ot;ips~ae,.:or~to~prevent          or~lessen
            mpet1t1o&~~im~aids~to~ eomm8roe. or.iu tha poepara-.
         Eon of auy:py3duetPoa~nmrket:o~         transportation.
               "4.~'~g?$&:           ~.*.'.
                                         ;:,: .:
                              oa'ieaintati.any.,stanclard dr. figure
,        whereby the:.~px$es~.of  any,artioXeor     commdltp of
         merchandise~~.paaducdor acumsspoe~ or the- cost of
         trausportatl&a;:or insurance, ok? the'preparatiou
         of  auy proditatior market'or trauspoDtstiou.shall
         be In arqmannsr      aPP8&ed~,~contDolled or-estab-
         .lish6d,     ;, ;                                                                               ’ 729




           Honorable !&Win    H. B?OWn,.Jr., PSg8 3



                 the preparation of any product Por market or trana-
                 portqtion, at a fixed~.or graded Pigure, or by whioh
                 they shall, in any manner, affect or maintain the
                 price of any conmmdity or article, or the cost of
                 transportation or lnauranoe,    or the cost of the
                 preparation of any product for market or transnor-
                 *ation, between thei or themselves and oth&,       to
                 prealude a free and~unrestrioted competition amoq
                 themselves or others In the aale of transportation
                 of any such article or commodity or business of
                 transportation-or Insurance, or the preparation       ~?
                 of an product for market.05 transpo5tation, or
                 by w El ch the~.shalL:iagree to pool,. oombine.or unite
                 any interest they may have.in conueation with the
                 sale.or purahase ot‘ any artSoLe or commodity, or
                 charge Par transportation~~dr.insur6nc8, or charge
                 for tha prepa+ation.oP an+ produ&for       market or
                 transportatlon,Ivhereby its price or such charge
                 might be in any manner~~affected~

           ,::         “6., To regulate’, fix & knit the output of
        .-._
                 any article or commodity which may be manufactured,
                 mined. produced or sold, or the amount of Insurance
                 which may be undertaken or the amount of work that
                 may be done in the preparation of any produet for
                 market or~tranapo~tation;~. . .

                      “7:  l%abbt&r:P$om~&agi&      & or continu-
                 ing'bustiess. or from the purchase or sale OP mer-
                 chandise; produce or commodities partially or en-
    I
                 tlrely~wlthin this State; or any portion thereof;lt
                 ‘(Undersooring Ours}

                      We ha~e't&derli&d'th~s~    sections of Article j426,
           which appear to be in anywa    applicable to the stated Pacts;
           From our study~of your ues ion, it appeara~ that the, decisions
           in clvil~su~~s are conef usive
                                        z that Artiale 7426, supra, does
           not apply to the.sale of%he business and the good will thereof,
           accompanied.by an obligation on.the part of a seller not to resume
.          business for a llmited~tlme at a specified place, where the pur-
           chaser is a single person, firm,.corporation or assooistion;       fhe
           lead-    case by the Texas Suureme Oourt on this westion     is~ the
           case o? Gates ;. Hooper, 90 %exi 563; 39 3; W. 1679, and it is
           treated as the~leading case by many courts, and iext wrLters for
           the principle that ~therellE;;;kElno Hcomblnatlon.wun~ess two or
           more unite or aseociate            , skill, or acts for one of the
            pr?Ub%ted   purpoeee, and that:a'reetriotion imposed br a~ewle:'l
            vendee ie tombeL-treated ae.ilaw~:~and therefore epfokeeble by
            thF’.equitable:arm of the law,:,deepite the anti-trust, eta.tutee..
               I         *   ::
                              :,
                               .
              ;”
              I.?     Juetias-Demeau,.,~~iti& i& the ‘Snpr&     Court Ln Q&tee




             ;i;XMbe a 'oombin+on.oi.6apital;              aklll or aots!by-'
              .,';;.tro or mo~i;~~,ij-:.',Conb~tl~~~~'ae      here used,.
              .~~~~meanetllrlonier~aeeooiatl~,~~~~II         there be no.
                                             .
         Ronorable Mervin B. Brown, Jr., Page 5



                   Reference to Shepp&d'e  Southveetern Reporter Cita-
         tions Shows the Oat88 v. Rooper case to have been listed as eu-
         thority in no lees than forty-four 01~11 caaee to and including
         the pronouncement in Houston Credit Sales Co. V. English, Tex,
         NV. APP., 139 3.W. (26) 163.. ITo erfort on the part of eny
         court to overrule Oaten v. Hooper has been Sound, though we
         have made exhaustive esarch,.

                   In the case &Comer     v.'Burton-Lingo Co .; 24 Tex. Civ.
         ~pp. 251, 58 3, Ii, 969, the court writing upon a related quee-
         tion, bed the following to.eayi'
                                              ..
                    "!Phe anti-trust lak.does not apply to
              the sale of a buaiueee end the good will there-
              of, accompenied by en obligation on the pext
             :of the seller not to reeume buel.neee for a
              limited time at a specified place; where the
              purchaeer Is a eingle~ pereon.or firm. Qatee
              v. Rooper [Tex. Sup.). 39 3. W, 1079; Ervln v.
              Hayden (Tex. Clv. App~.) 43 3. W.~,&l.    * * *.*
                      ::
                   For add*tlon&    authorities see Lengever~v. United Ad-
         vertising Corporation,,258 3, W, 856~ Malakoff OILI Co., v. Rid-
         dlpberger, 133 S..W. 519;~Ibld, Sup. Ct., 192 3. W. 530; Linen
         Service Corporation v, Hyere, 128 3. W, (26) 850; State v. Racfnh
         Sattley Co., 134 3. W. 400, end meny others grouped ln 28 Texas
         Digest 220-222.. ',

                   Article.7427,   Revised Civil Statutes of Fexae, 1925,
         provides in pert?
                                              .~   .,
             a-
     .              "A mokopolp is a. oomblnekon  or coneolida-
              tion of two or more corporations when effected.
              ineither   of the Sollowingslethode:
                   “lb + Yi,

                   "2. Where any corporation-acquires the
i    '        eheree or certificates of stook or bonda, fran-
    .s        chine or other rights, or the.phyeical properties
              or any part thereof, of any other corporation or
              corporations, Par the purpose of preventing or
              leeeenlng, or where the effect of such acqulei-
              tion tends to affect or lessen competition, wheth-
              er such acquisition is accompl.iehed directly or
           ,fithcugh our app&ate'~couAe    have never passed upon,'.,
 e contract eimlla~to   the one referred to inyour letter, it ie
 OUT oplu~on'that-~lt.wae uotthe~~intention 0s the Legislature,
 in enacting krti.ols 7427,.~eupra;.to make it apply to such a
 contract * To..riolats eald~~Articls 7427,~there must be a corn.
 bination or -coMo~idation~OS~~~o,~o~ uore OorpONtlom.     UG     ':;
 the facts as eubmltted by~you,~tbercle    no evidence of either.: (;
 B comblnatlon~,o~a ooneolldatfou~!~ This: contract la nothing ..
 more tbau a oouteaot:of eale~:oStthe eqpipmantr~and phyelcal propi..
 erties ueed'i&the   traueeotlou OS a particulaupart   or phase ,of:,:.Z
 thensupply bueineeei~ Anci~a~'tO     the e&e -Or:thee equipment. C.',.
 and phyelcal'~pemtlee,.~the    seller,;in order to secure the ~II+-'(~
 chaser in tha.acquleltiou~ of Its good wlll~~agreee~ not to engage..:::;
.$n that paxWaular~phaee   oSthe< eupply bualueeefor   a stipulated -1

      _    ~~~‘6~~Rnling.Ca~~:~Bw~‘-~.~‘7~,..          It195, ve quote as   .\-
fol~owsr     _    .$+..,A,       .:
                                  ,.':.:;.~J.;{
                                          l~f.~'
                                              c:       .: --: ?~
                                                               ,;. ,'
~,_~
   ._,                            Y .i
                                     ,~.       -.:.
                                                 .....
     -__
           '"Fr&he          teete.&d     down for deteminlug
     'the val3ditxoS such an..agmement;it seem to i
  9 follow thatno conventl&aX restraint-of trade
    -can be-'exxfopaed,
                      unleee.~thecovenant embodying
    ,it is mere~~~.+notllary.
                            to"the main purpoea~of  .i,
                                                      ; ':
    .a lawr~4ont~act.. and neoeeeary tompmteat
     then covenautee in the.emjoyment of ths,lcgitl~: :.                J
    ~mate fruite..of the contracti.orto protect him
    .from the~daugare of au uujuet~uee of those .~.
   ,- rNrt8 bythe other.party.~: This etst*ent 0s :
   ~:the rule Implies that the-aontraot muet~be. one‘
      in which there ie~~a'malup&poee,  to whfch the                    '
      covenant lu reetraiut of trade is merely ancl-
      llary.  +:,+'*,e

          The restrictive agreement contained.in the lustant cou-
tract, being merely euclllary to the main purpose of the contract,
to-wit:  the eaXe'of the equipment aud ptislcal properties used
in,aouuection wlththe .tre.ueactl.onof a particular part or phase
of the supply bueiueee, and necessary to protect the purchaser in
the enjoyment of-the leglt3mate Srults of the contract, is not,
in our opiuion,,a violation of said Article 3'427,,supra.
      Honorable Rarvln.H. Brown, Jr., Page.7



      statutes of this..State. Although the general language employed
      in the Revised Civil Statutes IS the same a% that used in the
      Penal Code, and Brticle.'i426, aupra, is in exactly the same
      language as Article 1632: of the Penal Code, and Article 7427,
      supra, is in exaotly the same language as Article I.633 of the
      Penal Code, they.vere enacted by the Legislature aa separate
      bills, and the enaotment appearing In the Clvll Code became a
      part. of the statutory law of this State at a subsequent t%meb
      See State v. Standard Oil Co., 130 Tes. 313, 107 s. w. (261,; ,,
      550;'reirersbig oiv, APO., 82 S.W.  (2d) 402;

                Itwill be recalled.that the provisions of the Penal
      Code recently withstood a moat aggressive attack leveled at the
      constitutionality thereof.   In an able and elaborate opinion by
      the late Judge chriacian or the Comalssion of the Court of Crlm-
      inal Appeals this law was upheld.   See, Exparte TPigner [Cr. App.)
      132 a, w. (26) 885;. ,A motion for rehearing WaB Piled, but was
      overruled; whereupon, the case vas appealed to the Supreme Court
      or the United Stated and finally affirmed.. TQner v. State or
      Texas, 60 SUP. Ct., 879, 84 L. m-756..    Mr. Justice Frankfurter
      delivered the opinion of the Supreme Court and speoifically over-
      ruled the case oS~Conuolly v. Unios Sewer Pipe Co.. 184 U, 3.
      540, 46 L. Ed. 659, 22 Sup. Cti 431, long relied upon RS maklng
      the penal provi3ions of our anti-trust laws bIOp4ratiVe.

                As to whether the Court of C~lmlnal Appeals would Pol-
      low the Civfl Courter on a state. of faots sirpilar to those Fn-
      valved Ln the Gates v. Hooper case, aupra, it is not the pxe-
      rogatlve of this department to anticipate or forecast such con;
      t1ng4ncy:. l!hla is a field reserved exalus~vely for the Court
  ,
      of Criminal Appeals; however, lu this conneatlon, we point out
      the fact that while neither the Supreme Court an* the various
      courts of Civil Appeals on the one hand, nor the Court of Crim-
      inal Appeale on the other is in any manner subordinate one to
      th8 other, it appears that respect will always, be given to the
      decision of the Court which gives the first interpretation to
      language of a statute of such nature that it might be properly
      construed by either Court. See 11 Tex.,Jur. 853: Redman v.
      State, 67 Tex, Cr. R. 374, 149 9. W. 676; Rx parte Mussett, 72
i ’
 N    Tex, Cr. R. 487, 162 3.,Wi 646; Loaeing v. Hughes, Tex. Civ.
      App. 244 3. W. 556, 561.

                We therefore respectfully advise you that it is our
      opinioa that the contract as outllned in your opinion request
      is not a vfolatlon.or the provisions or the anti-trust laws of
        ,i.    .                                     G..

                                      i         .,   ,          _,
              ,                           .,


                                          ~..              ~,
              “’:’. .-   ,
                             .,‘!..




         .,         ,
               .
                                :
              *>,




    1

,